DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The two references lined through do not include a complete copy, only a one page English Abstract.  

Double Patenting
Examiner notes that copending Applications 17/252791, 16/973823, 15/734162, 15/734165, 15/734153 reflect similar subject matter to the instant Application and that care should be exercised to ensure that no double patenting issues are introduced during prosecution.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "220" have both been used to designate “power supply interface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 198, 187.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 9 is objected to because of the following informalities:  definite article “an” appears to be in error before “first energy storage system”.  Appropriate correction is required.
Claims 15-19 and 22 are objected to because of the following informalities:  definite article “the” appears to be missing before several claim elements.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy storage system”, “energy storage device”, “battery management system”, and “power management system” in one or more of claims 1-24, except where modified by the structure/structure(s) set forth below in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “energy storage system”, per paragraph [0073]: The energy storage system 150 may include, but not be limited to the energy storage device 152, and a battery management system 154.  In the case of “energy storage device”, per paragraph [0075]: Examples of the energy storage device 152 may include a battery system (e.g., a battery or bank of batteries), fuel cells, flow battery, ultracapacitors, and others.  In the case of “battery management system”, please see below under 35 U.S.C. 112(b).  In the case of “power management system”, per paragraph [0068]: In an embodiment, the power management system 190 includes a DC/AC converter.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the generator three phase AC power” followed by “a generator three phase AC power”.  There is insufficient antecedent basis for the first recitation which makes the second recitation unclear since it cannot be determined if it is the same or different from “the generator three phase AC power” and it is further unclear whether the “generator power converter” or the “alternating current (AC) generator” provides “a generator three phase AC power”.  Claim 1 further recites the imitation “the grid three phase AC power”.  There is no antecedent basis for the first recitation.  Claim 1 further recites “to provide a DC power”.  It is unclear whether this is the same or different from “a generator DC power” and “a grid DC power”.  It believed that all are distinct.  Claim 1 further recites the limitation “to direct power the TRU”.  This limitation cannot be understood as presented.  What sort of power of the several types listed above is provided?  Claims 2-23 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 2, 9-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 sets forth the limitation “a variable DC bus”.  It is unclear if this is the same or different from that set forth in claim 1.  It is believed to be the same.  Claims 9-11 and 13 are rejected insofar as they are dependent on claim 2 and therefore include the same error(s).  
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the energy storage system includes an energy storage device”.  There is insufficient antecedent basis for “the energy storage system” and it is unclear if “an energy storage device” is the same or different from the energy storage device of claim 1.  It is believed they are the same.  Claims 10-11 are rejected insofar as they are dependent on claim 9 and therefore include the same error(s).  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the energy storage system DC/DC converter and the second energy storage system DC/DC converter are integrated”.  This limitation is unclear in view that claim 9, upon which claim 11 depends, does not require both the first and the second energy storage system DC/DC converters.  Examiner has attempted to apply prior art the claim as best it could be understood as presented.  
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a DC power”.  It unclear what “a” refers to with respect to DC power.  Claim 13 further recites the limitation “a second three phase AC power”.  This limitation is unclear in view that no first three phase AC power has been provided to the TRU.  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the generator power converter is configured to receive a first three phase AC power provided by the AC generator and transmit a generator DC power to one of a fixed DC bus or a variable DC bus”.  It is unclear if “a first three phase AC power” is the same or different from that set forth in claim 1.  It also unclear if “a generator DC power” is the same or different from that set forth in claim 1.  It is also unclear if “a variable DC bus” is the same or different from that set forth in claim 1.  It is believed that they are all intended as the same.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “where the generator power converter includes an AC/DC converter”.  It is unclear whether this is the same as or in addition to what is set forth in claim 1.  It is believed to be the same.  Additionally, claim 4 recites the limitation “generator DC power”.  It is unclear if this is the same or different from the generator DC power of claim 1.  It is believed to be the same.  
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the generator power converter includes a voltage control function, and a current control function”.  It is unclear if these are the same or different from those inherent in an AC/DC converter as the generator power converter is identified as in claim 1.  It is believed they are the same.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the grid power converter is configured to receive a first three phase AC power provided by the grid power source and transmit a grid DC power to one of a fixed DC bus or a variable DC bus”.  It is unclear if “a first three phase AC power” is the same or different from that set forth in claim 1.  It also unclear if “a grid DC power” is the same or different from that set forth in claim 1.  It is also unclear if “a variable DC bus” is the same or different from that set forth in claim 1.  It is believed that they are all intended as the same.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “where the grid power converter includes an AC/DC converter”.  It is unclear whether this is the same as or in addition to what is set forth in claim 1.  It is believed to be the same.  Additionally, claim 7 recites the limitation “grid DC power”.  It is unclear if this is the same or different from the grid DC power of claim 1.  It is believed to be the same.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the grid power converter includes a voltage control function, and a current control function”.  It is unclear if these are the same or different from those inherent in an AC/DC converter as the grid power converter is identified as in claim 1.  It is believed they are the same.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the second three phase AC power exhibits a second three phase AC voltage and a second AC current, at a second frequency”.  It cannot be determined which of the AC power(s) previously set forth is “the second” nor can it be determined compared with what “a second” is related.  To the extent that power from two AC power source should or can exhibit different voltages, currents, and frequencies, prior art was applied to the claim as best it could be understood as presented.  
Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-22 recite the limitations “the energy storage system DC/DC converter” and “the fixed DC bus”.  There is insufficient antecedent basis for these limitations in the claim.  It is believed Applicant should refer to claims 2 and 9.  
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the temperature”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally limitation “configured to execute a process to determine the AC power requirement […]”.  It cannot be determined if this is the same or different from the process of claim 1.  Is believed that the art rejection will work with either interpretation.  
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “providing a DC power from a variable DC bus to a power management system […]”; “directing by a power management system, a three phase AC power the TRU”.  It is unclear whether “a power management system” is the same or different in the two limitations.  To expedite prosecution, they have been interpreted as the same.  The limitation “a three phase AC power the TRU” cannot be understood as presented.  It cannot be determined if this is the same or different than the previously recited three phase AC power. There appears to be a feature or features missing to link the provided DC power(s) to the AC power that is presumably directed to the TRU.  Applicant should consider this when amending. 

Claims 9-11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “energy management system” (which includes battery management system) and “battery management system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to clearly link the structure(s) associated with the system for battery management to the term battery management system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Examiner notes that claims 1-24 include numerous errors under 35 U.S.C. 112(b).  Examiner has attempted to address each deficiency, but Applicant’s assistance in correcting the claims is appreciated.  Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  To Expedite prosecution, Examiner has attempted to apply prior art to the claims as best they could be understood as presented.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al. (US 2017/0349078: cited by Applicant) in view of Donnat et al. (US 2011/0110791).
Regarding claim 1, Dzuiba et al. discloses a power system architecture for powering a transportation refrigeration system comprising: 
a transport refrigeration unit (TRU) operable in a vapor compression cycle (see at least Figure 3, #60; paragraph [0018]), the TRU having a compressor configured to compress a refrigerant, an evaporator heat exchanger operatively coupled to the compressor (see at least paragraph [0018]), the TRU also including a TRU controller configured to execute a process to determine an AC power requirement for the TRU (see at least controller #40); 
a generator power converter configured to receive the generator three phase AC power from an alternating current (AC) generator operably coupled to an axle or wheel hub, and configured to provide a generator three phase AC power and provide a generator DC power (see at least #72 converting AC power from motor/generator #36; paragraph [0002]: the reefer includes 3-phase loads, thus it must receive 3-phase power); 
a grid power converter configured to receive the grid three phase AC power from a grid power source operable to provide the grid three phase AC power; the grid power converter operable to provide a grid DC power (see at least #172 connected to grid #140; see also at least paragraph [0002]: the reefer includes 3-phase loads, thus it must receive 3-phase power); 
an energy storage device, the energy storage device operable to provide a DC power and connected to a variable DC bus (see at least battery #174 connected to #78; paragraph [0034]); 
a power management system operably connected to direct power the TRU based at least in part on at least the AC power requirement (see at least #60/#40/#78; paragraphs [0030]; [0034]).
Dzuiba et al. is silent regarding an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger, though it is likely that these components are inherent to the TRU of Dzuiba et al. 
Donnat et al. teaches another TRU with power system architecture comprising an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger (see at least paragraphs [0013]; [0010]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Dzuiba et al. with an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger, as taught by Donnat et al., to improve the TRU of Dzuiba et al. by providing convective cooling and by providing a measurable and quantifiable variable for the TRU power requirement (see at least Donnat et al. paragraphs [0010]; [0012]), thus allowing for power/cooling requirement balance.
Regarding claim 2, Dzuiba et al. further discloses further including a DC/DC converter operably connected to a variable DC bus, the DC/DC converter configured to convert a variable DC power to a fixed DC power on a fixed DC bus (see at least paragraph [0034]: the input voltage may vary and the output voltage is fixed (see at least paragraph [0030])).
Regarding claim 3, Dzuiba et al. further discloses wherein the generator power converter is configured to receive a first three phase AC power provided by the AC generator and transmit a generator DC power to one of a fixed DC bus or a variable DC bus (see at least paragraphs [0030]; [0034]).
Regarding claim 4, Dzuiba et al. further discloses wherein the generator power converter includes an AC/DC converter and the generator three phase AC power exhibits a first AC voltage and a first AC current, at a first frequency, and generator DC power exhibits a second DC voltage and a second DC current (see at least paragraphs [0030]; [0034]).
Regarding claim 5, Dzuiba et al. further discloses wherein the generator power converter includes a voltage control function, and a current control function, wherein at least the voltage control function is responsive at least in part to the AC power requirement (see at least paragraph [0030]).
Regarding claim 6, Dzuiba et al. further discloses wherein the grid power converter is configured to receive a first three phase AC power provided by the grid power source and transmit a grid DC power to one of a fixed DC bus or a variable DC bus (see at least paragraph [0034]).
Regarding claim 7, Dzuiba et al. further discloses wherein the grid power converter includes an AC/DC converter and the grid three phase AC power exhibits a grid AC voltage and a grid AC current, at a grid frequency, and grid DC power exhibits a grid DC voltage and a grid DC current (see at least paragraph [0034]).
Regarding claim 8, Dzuiba et al. further discloses wherein the grid power converter includes a voltage control function, and a current control function, wherein at least the voltage control function is responsive at least in part to the AC power requirement (see at least paragraph [0034]; [0030]).
Regarding claim 9, Dzuiba et al. further discloses wherein the energy storage system includes an energy storage device (see at least battery #174 and/or EPSD #30) and at least one of an first energy storage system DC/DC converter configured to provide DC power to the power management system based at least in part on the AC power requirement and a second energy storage system DC/DC converter configured to convert at least a portion of the DC power on the fixed DC bus to supply the variable DC bus and the energy storage device (see at least paragraphs [0034]; [0030]: at least one of the above DC/DC converters are provided).  
Regarding claim 10, Dzuiba et al. further discloses further including a battery management system operably connected to the TRU controller and configured to monitor at least a state of charge of the energy storage device (see at least paragraph [0049]: controller #40 includes battery management provision that includes monitoring of the state of charge of at least EPSD #30; see also paragraph [0036]; [0046]: the additional components are also applicable to the embodiment of Figure 3; see also paragraph [0024]: controller #40 may include a plurality of processors/controllers).
Regarding claim 11, Dzuiba et al. further discloses wherein the energy storage system DC/DC converter and the second energy storage system DC/DC converter are integrated (see at least DC/DC converter #43 and DC/DC converter #76 are integrated on the same TRU); paragraphs [0030]; [0037] and [0036]: the additional components in the Figure 4 embodiment are applicable to the embodiment of Figure 3) and wherein the first energy storage system DC/DC converter is operably connected to the TRU controller and configured to direct power flows to the fixed DC bus and the power management system and from the fixed DC bus to the variable DC bus based on at least one of the AC power requirement and the state of charge of the energy storage device (see at least paragraphs [0034]; [0030]).
Regarding claim 12, Dzuiba et al. further discloses wherein the energy storage device comprises at least one of a battery, fuel cell, and flow battery (see at least battery #174).
Regarding claim 13, Dzuiba et al. further discloses wherein the power management system is configured to receive a DC power from one of the fixed DC bus and the variable DC bus, and to provide a second three phase AC power to the TRU based at least on the AC power requirement (see at least paragraph [0030]).
Regarding claim 14, Dzuiba et al. further discloses wherein the power management system includes a DC/AC converter (see at least #78) and the second three phase AC power exhibits a second three phase AC voltage and a second AC current, at a second frequency (see at least paragraph [0030]).
Regarding claim 15, Dzuiba et al. further discloses wherein the grid power converter, generator power converter, energy storage device, and power management system are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 16, Dzuiba et al. further discloses wherein the grid power converter, generator power converter, the power management system, and energy storage system DC/DC converter are operably connected to the fixed DC bus, and the energy storage system DC/DC converter and energy storage device are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 17, Dzuiba et al. further discloses wherein the grid power converter and power management system and energy storage system DC/DC converter are connected to the fixed DC bus, and the energy storage system DC/DC converter and generator power converter and energy storage device are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 18, Dzuiba et al. further discloses wherein the grid power converter, the generator power converter, energy storage system DC/DC converter and energy storage device are connected to the variable DC bus, and the energy storage system DC/DC converter and the power management system are operably connected to the fixed DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 19, Dzuiba et al. further discloses wherein the grid power converter, power management system, the energy storage system DC/DC converter, and energy storage device are connected to the variable DC bus, and the energy storage system DC/DC converter and the generator power converter are operably connected to the fixed DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 20, Dzuiba et al. further discloses wherein the grid power converter, the generator power converter, the energy storage system DC/DC converter are connected to the fixed DC bus, and the energy storage system DC/DC converter, the energy storage device, and the power management system are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 21, Dzuiba et al. further discloses wherein the grid power converter, and the energy storage system DC/DC converter are connected to the fixed DC bus, and the energy storage system DC/DC converter, the generator power converter, the energy storage device, and the power management system are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 22, Dzuiba et al. further discloses wherein the generator power converter and power management system and energy storage system DC/DC converter are connected to the fixed DC bus, and the energy storage system DC/DC converter and grid power converter and energy storage device are operably connected to the variable DC bus (see at least paragraph [0034]: all components are part of the power system, thus all components are connected).
Regarding claim 23, Dzuiba et al., as modified above, by Donnat et al. further discloses further including a return air temperature (RAT) sensor disposed in the return airflow and configured measure the temperature of the return airflow, the RAT sensor operably connected to the TRU controller, the TRU controller configured to execute a process to determine the AC power requirement for the TRU based at least in part on the RAT (see at least Donnat et al. paragraphs [0010]; [0012]).

Claim(s) 24is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al. (US 2017/0349078: cited by Applicant) in view of Donnat et al. (US 2011/0110791).
Regarding claim 24, Dzuiba et al. discloses a method of generating and directing power to a transportation refrigeration unit system having a compressor configured to compress a refrigerant, an evaporator heat exchanger operatively coupled to the compressor (see at least paragraph [0018]), and  a TRU controller operable to execute the method (see at least controller #40), the method comprising: 
determining an AC power requirement for the TRU (see at least paragraphs [0030]; [0031]);
providing a generator DC power from a generator power converter operably connected an alternating current (AC) generator operably connected to an axle or wheel hub ((see at least #72 converting AC power from motor/generator #36; paragraph [0002]: the reefer includes 3-phase loads, thus it must receive 3-phase power); 
providing a grid DC power from a grid power converter operably connected to a grid power source providing a grid three phase AC power (see at least #172 connected to grid #140; see also at least paragraph [0002]: the reefer includes 3-phase loads, thus it must receive 3-phase power); 
providing a DC power from a variable DC bus to a power management system, the variable DC bus operably connected an energy storage device (see at least battery #174 connected to #78; paragraph [0034]); 
directing by a power management system, a three phase AC power the TRU, the power management system operably connected to the TRU, the directing based at least in part on the AC power requirement (see at least #60/#40/#78; paragraphs [0030]; [0034]).
Dzuiba et al. is silent regarding an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger, though it is likely that these components are inherent to the TRU of Dzuiba et al. 
Donnat et al. teaches another TRU with power system architecture/method comprising an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger (see at least paragraphs [0013]; [0010]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU/method of Dzuiba et al. with an evaporator fan configured to provide return airflow from a return air intake and flow the return airflow over the evaporator heat exchanger, as taught by Donnat et al., to improve the TRU of Dzuiba et al. by providing convective cooling and by providing a measurable and quantifiable variable for the TRU power requirement (see at least Donnat et al. paragraphs [0010]; [0012]), thus allowing for power/cooling requirement balance.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763